DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The double patenting rejections have been dropped in view of the terminal disclaimer filed 3/24/2021.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 3:
U.S. Publication No. 2007/0143654 to Joyce et al disclose in Figures 1-2 and 4 a receiving apparatus (Figure 4) comprising:
A receiver (Figure 4) configured to receive a signal from a transmitting apparatus (Figure 1).
A demodulator (demodulator 402) configured to demodulate the signal to generate values.  Demodulator 402 receives the modulated data and demodulates the data using QAM demodulation techniques to produce 4050 in-phase and quadrature (I and Q) values per frame for each of the m=4 bonded channels, since QAM mapper 110 of Figure 1 maps the interleaved LDPC codeword onto constellation points for 256-QAM or 1024-QAM.
A deinterleaver (deinterleaver 412) configured to deinterleave the values.  Deinterleaver 412 deinterleaves the values from demodulator 402, since interleaver 108 of Figure 1 interleaves the LDPC codeword of information bits and parity bits.
 A decoder (decoder 414) configured to decode the deinterleaved values based on a LDPC code, a code rate of the LDPC code being 5/6.  Decoder 414 decodes the deinterleaved values from deinterleaver 412 based on a LDPC code with a code rate of 5/6, since LDPC encoder 106 of Figure 1 
Wherein the signal is demodulated based on constellation point for M-QAM… Demodulator 402 receives the modulated data and demodulates the data using QAM demodulation techniques to produce 4050 in-phase and quadrature (I and Q) values per frame for each of the m=4 bonded channels, since QAM mapper 110 of Figure 1 maps the interleaved LDPC codeword onto constellation points for 256-QAM or 1024-QAM.  Refer to Sections 0016-0029 and 0035-0039.
Joyce et al do not disclose wherein the signal is demodulated based on constellation point for M-QAM.
U.S. Publication No. 2004/0066844 to Moon et al disclose that constellation points comprise constellation points defined in the table of Figure 7 for 16-QAM according to the 16-QAM signal constellation map of Figure 2.  For example, a quadrant of the table of Figure 7 includes constellation points (0000, 0001, 0011, 0010) = (0.3162+0.3162i, 0.3162+0.9487i, 0.9487+0.9487i, 0.9487+0.3162i). Refer to Sections 0006, 0037.
Joyce et al also do not disclose a decoder configured to decode the deinterleaved values based on a LDPC code, a code rate of the LDPC code being 11/15.
U.S. Publication No. 2013/0216001 to Petrov et al disclose in Figure 14 an LDPC code rate of 11/15, and other code rates of 1/3, 2/5, 7/15, etc.  Refer to Sections 0120, 0246, 0262, 0265, 0267.





wherein the constellation points comprise constellation points represented as below:
0.9342+0.9847i
0.9866+0.2903i
0.2716+0.9325i
0.2901+0.2695i

”, and that can be logically combined with Joyce et al, Moon et al, and Petrov et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2003/0031149 to Odenwalder et al disclose in Figures 1-5 a method that demodulates signals according to 16 QAM and then deinterleaves the demodulated signals.  Refer to Sections 0024-0065.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 2464
March 30, 2021